[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Trial of the above matter will commence on Tuesday, September 7, 1999. All lay witnesses and expert witnesses will be expected to offer their testimony personally or by videotape or written deposition at the appropriate time. The case cannot be further delayed because of witness unavailability.
Any remaining discovery should be completed no later than July 15, 1999. No other discovery will be permitted without the express permission of the court and applications for such relief are not encouraged. Such applications should be limited only to exigent circumstances.
All exhibits are to be premarked with numbers: Plaintiff Christopher Martin 1, et seq., Plaintiff Collette Martin 1, et seq., Defendant Lloyd Mitler 1, et seq., Defendant Professional Corporation 1, et seq., Defendant Milford Hospital 1, et seq. That premarking is to be completed not later than August 31.
All undecided motions in limine which require hearing will be heard on August 15, 1999. Any supporting briefs shall be filed not later than August 1, 1999.
No other motions or briefs should be filed without the express prior permission of the court. CT Page 6559
Flynn, J.